     Case 1:20-cv-01545-DAD-SKO Document 10 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                     No. 1:20-cv-01545-DAD-SKO
12                    Plaintiff,

13             v.                                        ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
14    SSS HOSPITALITY INVESTMENTS
      INC., et. al.,                                     (Doc. 9)
15

16                        Defendants.

17

18
              On December 30, 2020, the parties filed a joint stipulation dismissing the action with
19
     prejudice. (Doc. 9.) In light of the parties’ stipulation, this action has been terminated, see Fed. R.
20
     Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
21
     dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
22

23   IT IS SO ORDERED.
24
     Dated:     January 4, 2021                                     /s/   Sheila K. Oberto             .
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
